Plaintiff in error was convicted at the January, 1910, term of the county court of Oklahoma county on a charge of unlawfully transporting intoxicating liquor, and on the 2nd day of January, 1911, was adjudged to pay a fine of one hundred dollars and be confined in the county jail for a period of thirty days. The appeal was not lodged in this court until the 11th day of April, 1911. No order extending the time in which to perfect this appeal was made by the trial court. This case stands squarely on the doctrine laid down in the case of Julius Stumpf v. State, infra,117 P. 648. Following the rule there announced this court has no alternative except to dismiss this appeal. Appeal dismissed.